937 F.2d 603Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sheryl L. JOHNSON, Plaintiff-Appellant,v.The CITY OF VIRGINIA BEACH, Odean Baker, Individually and asan official and agent of the city of VirginiaBeach, Defendants-Appellees,andAubrey v. Watts, Jr., City Manager, City of Virginia Beach,Dennis Wool, Individually and as Executive Director,Department of Mental Health and Mental Retardation, City ofVirginia Beach, Bill R. Overman, Sheriff, City of VirginiaBeach, Four Unknown Sheriff's Deputies, Individually and asofficials and agents of the City of Virginia Beach, Defendants.
No. 90-3134.
United States Court of Appeals, Fourth Circuit.
Argued May 7, 1991.Decided July 3, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (CA-90-70-N)
Robert G. Jones, Virginia Beach, Va., for appellant.
Richard Jay Beaver, Assistant City Attorney, Virginia Beach, Va.  (Argued), for appellees;  Charles J. Strauss, Assistant City Attorney, Virginia Beach, Va., on brief.
E.D.Va.
AFFIRMED.
Before PHILLIPS and WILKINSON, Circuit Judges, and ELIZABETH V. HALLANAN, United States District Judge for the Southern District of West Virginia, sitting by designation.
OPINION
PER CURIAM:


1
Plaintiff Sheryl L. Johnson appeals from the district court's grant of a directed verdict for defendants City of Virginia Beach and emergency services clinician Odean Baker in this Sec. 1983 suit.

I.

2
On January 5, 1989, Sheryl L. Johnson was involuntarily detained overnight by the City of Virginia Beach under a mental health temporary detention order issued by a magistrate.  See Va.Code Ann. Sec. 37.1-67.1 (1990).  One of Johnson's half-sisters had petitioned for her commitment, claiming that she was suicidal.  Odean Baker was the Emergency Services Clinician for Comprehensive Mental Health Services for the City of Virginia Beach who handled the request and recommended to the magistrate that Johnson be temporarily detained for evaluation.


3
Johnson brought suit against the City of Virginia Beach and numerous city employees, including Odean Baker, under 42 U.S.C. Sec. 1983.  She alleged that the defendants had deprived her of liberty in violation of her constitutional right to due process.  A jury trial on the claims against the City and Baker was held on August 6 and 7, 1990 before the United States District Court for the Eastern District of Virginia.  At the close of plaintiff's evidence, the court granted the defendants' motion for a directed verdict.  The court additionally concluded that defendant Baker was qualifiedly immune from suit.  Johnson now appeals.

II.

4
We have read the parties' briefs and have heard oral argument on the issues here.  We believe that plaintiff's suit was properly dismissed and hereby affirm for the reasons stated by the district court.


5
AFFIRMED.